Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Regarding claims 1-4, 7, 9, 10, and 13, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose a collision control method, wherein the method comprises: detecting a target object in an image photographed by a traveling object; determining a forward collision hazard region of the traveling object; and executing collision control on the traveling object based on a relative relationship between the target object and the forward collision hazard region, wherein the collision control comprises collision warning and/or driving control, wherein determining the forward collision hazard region of the traveling object comprises: determining the forward collision hazard region of the traveling object based on a hazard distance and at least one of the width of the traveling object or the width of a road where the traveling object is located, wherein executing collision control on the traveling object based on the relative relationship between the target object and the forward collision hazard region comprises: determining a distance between the target object and the traveling object: and executing collision control on the traveling object based on the relative relationship between the target object and the forward collision hazard region and the distance, in the context as claimed.

Regarding claims 14-17, 20, 22, and 23, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose a collision control apparatus, wherein the apparatus comprises: a processor; and a memory configured to store processor executable instructions which, when executed by the processor, cause the processor to: detect a target object in an image photographed by a traveling object; determine a forward collision hazard region of the traveling object; and execute collision control on the traveling object based on a relative relationship between the target object and the forward collision hazard region, wherein the collision control comprises collision warning and/or driving control, wherein determining the forward collision hazard region of the traveling object comprises: determining the forward collision hazard region of the traveling object based on a hazard distance and at least one of the width of the traveling object or the wherein executing collision control on the traveling object based on the relative relationship between the target object and the forward collision hazard region comprises: determining a distance between the target object and the traveling object: and 5Serial No. :16/906,055 Filed:June 19, 2020Page6 6of 14executing collision control on the traveling object based on the relative relationship between the target object and the forward collision hazard region and the distance, in the context as claimed.

Regarding claim 28, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose A non-transitory computer readable storage medium having computer program instructions stored thereon, wherein when the computer program instructions are executed by a processor, the processor is caused to implement a collision control method comprising: detecting a target object in an image photographed by a traveling object; determining a forward collision hazard region of the traveling object; and executing collision control on the traveling object based on a relative relationship between the target object and the forward collision hazard region, wherein the collision control comprises collision warning and/or driving control, wherein determining the forward collision hazard region of the traveling object comprises: wherein executing collision control on the traveling object based on the relative relationship between the target object and the forward collision hazard region comprises: determining a distance between the target object and the traveling object; and executing collision control on the traveling object based on the relative relationship between the target object and the forward collision hazard region and the distance, in the context as claimed.

The closest prior art of Suk et al. (US 2012/0081542), Arpin et al. (US 2017/0025003), and et al. (US 2015/0197248) fail to anticipate or make obvious the claimed invention. Specifically, the prior art fails to disclose each and every claimed limitation, alone, or in reasonable other references, in the context as claimed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KERRI L MCNALLY whose telephone number is (571)270-1840. The examiner can normally be reached Monday-Friday, 6:00 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing 





/KERRI L MCNALLY/Primary Examiner, Art Unit 2683